           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 1 of 35




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                             No. CR 15-4268 JB

ANGEL DELEON, JOE LAWRENCE
GALLEGOS, EDWARD TROUP, a.k.a. “Huero
Troup,” LEONARD LUJAN, BILLY GARCIA,
a.k.a. “Wild Bill,” EUGENE MARTINEZ, a.k.a.
“Little Guero,” ALLEN PATTERSON,
CHRISTOPHER CHAVEZ, a.k.a. “Critter,”
JAVIER ALONSO, a.k.a. “Wineo,” ARTURO
ARNULFO GARCIA, a.k.a. “Shotgun,”
BENJAMIN CLARK, a.k.a. “Cyclone,” RUBEN
HERNANDEZ; JERRY ARMENTA, a.k.a.
“Creeper,” JERRY MONTOYA, a.k.a. “Boxer,”
MARIO RODRIGUEZ, a.k.a. “Blue,” TIMOTHY
MARTINEZ, a.k.a. “Red,” MAURICIO VARELA,
a.k.a. “Archie,” a.k.a. “Hog Nuts,” DANIEL
SANCHEZ, a.k.a. “Dan Dan,” GERALD
ARCHULETA, a.k.a. “Styx,” a.k.a. “Grandma,”
CONRAD VILLEGAS, a.k.a. “Chitmon,”
ANTHONY RAY BACA, a.k.a. “Pup,” ROBERT
MARTINEZ, a.k.a. “Baby Rob,” ROY PAUL
MARTINEZ, a.k.a. “Shadow,” CHRISTOPHER
GARCIA, CARLOS HERRERA, a.k.a. “Lazy,”
RUDY PEREZ, a.k.a. “Ru Dog,” ANDREW
GALLEGOS, a.k.a. “Smiley,” SANTOS
GONZALEZ; PAUL RIVERA, SHAUNA
GUTIERREZ, and BRANDY RODRIGUEZ,

       Defendants.

                    SECOND PRELIMINARY MEMORANDUM OPINION1



       1
         This Memorandum Opinion ruling on the admissibility of the United States’ list of
statements under United States v. James, 590 F.2d 575 (5th Cir. 1979), is incomplete and
preliminary. See United States’ Notice of Proposed James Statements, filed January 8, 2021 (Doc.
3228). The Court files this unfinished and incomplete Memorandum Opinion and to assist the
parties by giving them an indication of the Court’s rulings as early as possible in the United States
         Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 2 of 35




        THIS MATTER comes before the Court on the United States’ Notice of Proposed James

Statements, filed January 8, 2021 (Doc. 3228)(“Notice”). The Court held a hearing on February

2, 2021, pursuant to United States v. James, 590 F.2d 575 (5th Cir. 1979)(“James”). See Transcript

of Hearing (taken February 2, 2021), filed July 28, 2021 (Doc. 3337)(“Tr.”). The primary issue is

whether the Court should admit ninety-one co-conspirator statements under rule 801(d)(2)(E) of

the Federal Rules of Evidence. The Court concludes that: (i) statements 4, 6, 9, 13, 14, and 15 are

admissible; (ii) statements 1, 2, 3, 10, and 11 are admissible in part; and (iii) statements 5, 7, 8, 12,

16, 17, 18, 19, 20, 21, 22, 23, 24, 25 are not admissible. The Court will, therefore, grant the Notice

in part and deny the Notice in part.

                                       FINDINGS OF FACT

        The Federal Rules of Criminal Procedure require the Court to state “its essential findings

on the record” when “factual issues are involved in deciding a motion.” Fed. R. Crim. P. 12(d).

The Court makes these findings by a preponderance of the evidence and only to determine

preliminary questions regarding whether evidence is admissible. See Fed. R. Evid. 104(a). The

Court makes these findings under the authority of rule 104(a) of the Federal Rules of Evidence,

which requires a judge to decide preliminary questions relating to the admissibility of evidence,

including the legality of a search or seizure and the voluntariness of an individual’s confession or

consent to a search. See United States v. Merritt, 695 F.2d 1263, 1269-70 (10th Cir. 1982). In

deciding such preliminary questions, the other rules of evidence, except those with respect to

privileges, do not bind the Court. See Fed. R. Evid. 104(a) (“The court must decide any

preliminary question about whether a witness is qualified, a privilege exists, or evidence is




of America’s case-in-chief. This Memorandum Opinion is subject to change.                     The final
Memorandum Opinion and Order is forthcoming.
                                                  -2-
             Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 3 of 35




admissible. In so doing, the court is not bound by evidence rules, except those on privilege.”).

The Court bases these conclusions on the testimony it heard at its James hearing as well as the

evidence it admitted at that hearing, including the “prior sworn testimony relating to the Castillo

and Garza murder . . . from the witnesses,” see Tr. at 13:9-10, Federico Munoz’ plea agreement

(Doc. 229 in CR 16-1613)(“Munoz Plea”), Leonard Lujan’s Plea Agreement, filed March 13, 2017

(Doc. 963)(“Lujan Plea”), Eugene Martinez’ Plea Agreement, filed May 5, 2017 (Doc.

1138)(“Martinez Plea”), and Benjamin Clark’s Sealed Plea Agreement, filed November 15, 2016

(Doc. 768)(“Clark Plea”), see Tr. at 13:13-25 (Castellano, Court, Gorman). Notwithstanding the

Court’s findings, DeLeon is presumed innocent. The Court makes the following findings of fact:

        1.       A conspiracy to kill Frank Castillo existed. See Lujan Plea ¶ 7, at 4-52; Clark Plea

¶ 7, at 6.

        2.       The Castillo conspiracy included five indicted conspirators: (i) DeLeon,

(ii) J. Gallegos; (iii) Troup; (iv) Lujan; and (v) B. Garcia. See Lujan Plea ¶ 7, at 4-5.

        3.       The Castillo conspiracy included six unindicted conspirators: (i) Angel Munoz, see

Transcript of Motions Hearing at 9:17-10:9 (taken March 13, 2018)(Castellano, Stemo), filed April



        2
         The Court accepted into evidence a letter by Assistant United States Attorney Jack
Burkhead stating that Lujan would not be credible in the eyes of a rational factfinder. See Tr. at
33:8-9 (Court); id. at 33:17-25 (reading from Exhibit A, Burkhead’s letter, stating that “Mr.
Lujan’s credibility is in serious doubt”). As a result, the Lujan Plea on its own is not sufficient to
establish the existence of a conspiracy. Evidence that the Court can consider when deciding
whether a conspiracy to kill Castillo existed, however, corroborates the Lujan Plea Agreement.
See, e.g., FBI 302 of Samuel Gonzales at 5, filed March 9, 2018 (Doc. 1909-3)(“Francisco
CASTILLO was killed in 2001 because he ‘messed up’ with Billy GARCIA.”); FBI 1023 at 2,
filed March 9, 2018 (Doc. 1909-5)(“2001 Murder of Frank Castillo and Rolando Garcia at the
Southern New Mexico Correctional Facility in Las Cruces were called by BILLY GARCIA (‘Wild
Bill’). Several members participated in the double homicide and EDWARD TROUP and
CHRI[S]TOPHER CHAVEZ admitted to the murders during conversations with the [Confidential
Human Source].”); Jaramillo 302 at 2 (“LUJAN relayed that GARCIA told LUJAN to find people
to murder CASTILLO and LUJAN chose JARAMILLO, GALLEGOS and DELEON.”). This
corroborating evidence assuages the Court’s concern regarding Lujan’s credibility.
                                                 -3-
         Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 4 of 35




3, 2019 (Doc. 2027)(“March 13 Tr.”); (ii) Leroy Lucero, see March 13 Tr. at 16:16-24 (Castellano,

Stemo); (iii) Jaramillo, see March 13 Tr. at 18:22-4 (Castellano, Stemo); id. at 20:2-9 (Castellano,

Stemo); (iv) Federico Munoz, see March 13 Tr. at 21:10-22 (Castellano, Stemo); (v) Willie

Amador, see March 13 Tr. at 29:16-24 (Castellano, Stemo); and (vi) Jessie Ibarra, see March 13

Tr. at 29:16-24 (Castellano, Stemo).

       4.      The Castillo conspiracy continued until Castillo’s death on March 26, 2001. See

Lujan Plea ¶ 7, at 4-5.

                                          ANALYSIS

       The Court makes general determinations regarding the existence of conspiracies and their

membership. See Findings of Fact (“FOF”), supra. The Court concludes that the United States

establishes one conspiracy to kill Frank Castillo. See FOF 1. The Court makes particularized

judgments regarding the James proffer statements’ admissibility under the Federal Rules of

Evidence. The Court provides the following table:




                                               -4-
       Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 5 of 35



      James Proffered Statement                                      Ruling
Statement 1: “Billy Garcia tasked                This statement, as amended at the hearing, is
Leonard Lujan with finding an inmate to          admissible for its truth against the members
carry out the murders of Garza and               of the conspiracy under rule 801(d)(2)(E).
Castillo. The murders were to be                 See Tr. at 65:16-20 (Court).
executed simultaneous.”
                                                 As amended, Statement 1 reads: ““Billy
Declarant: Billy Garcia                          Garcia tasked Leonard Lujan with finding an
                                                 inmate to carry out the murder . . . Castillo.”
Source: Leonard Lujan

Date: On or before March 26, 2001
Statement 2: “Billy Garcia wanted Castillo       This statement, as amended at the hearing, is
and Garza ‘to be taken out’ by                   admissible for its truth against the members
strangulation.”                                  of the conspiracy under rule 801(d)(2)(E).
                                                 See Tr. at 66:6-21 (Court, LeBlanc,
Declarant: Billy Garcia                          Castellano).

Source: Leonard Lujan                            As amended, Statement 2 reads: “Billy Garcia
                                                 wanted Castillo . . . ‘to be taken out’ by
Date: On or before March 26, 2001                strangulation.”
Statement 3: “The Castillo and Garza             This statement, as amended at the hearing, is
murders were an order. Anyone who did            admissible for its truth against the members
not follow that order was to be killed as        of the conspiracy under rule 801(d)(2)(E).
well.”                                           See Tr. at 67:2-6 (Court).

Declarant: Billy Garcia                          As amended, Statement 3 reads: “The Castillo
                                                 . . . murder[] [was] an order. Anyone who did
Source: Leonard Lujan                            not follow that order was to be killed as well.”
Date: On or before March 26, 2001
Statement 4: “Billy Garcia was planning to       This statement is a statement of B. Garcia’s
kill everyone in the unit with a green light     then-existing state of mind, specifically his
but was starting with Castillo and Garza.”       plan, so it is admissible for its truth under rule
                                                 803(3).
Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001




                                               -5-
       Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 6 of 35




Statement 5: “These murders needed to be        This statement is not a statement made in
done because the SNM gang was losing            furtherance of the conspiracy, so it is not
status with other gangs.”                       admissible for its truth against members of the
                                                conspiracy under rule 801(d)(2)(E). See Tr.
Declarant: Billy Garcia                         at 68:10-11 (Court).

Source: Leonard Lujan

Date: On or before March 26, 2001
Statement 6: “Leonard Lujan tells Eugene        This statement is admissible for its truth
Martinez ‘I’m telling you right now where       against the members conspiracy under rule
it’s coming from and everything,’ referring     801(d)(2)(E). See Tr. at 70:16-12 (Court).
to Billy Garcia.”                               Lujan is a member of the conspiracy. See FOF
                                                at 2.
Declarant: Leonard Lujan (first- level)
and Billy Garcia (second- level)

Source: Leonard Lujan, Eugene Martinez

Date: On or before March 26, 2001


Statement 7: “Billy Garcia ordered the          This statement is not a statement made in
murder of Castillo due to him cooperating       furtherance of the conspiracy, so it is not
with law enforcement.”                          admissible for its truth against members of the
                                                conspiracy under rule 801(d)(2)(E). See Tr.
Declarant: Billy Garcia                         at 70:13 (Court).

Source: Leonard Lujan

Date: On or before March 26, 2001


Statement 8: “Billy Garcia ordered Garza to     This statement is not a statement made in
be killed for being a former Los Carnales       furtherance of the conspiracy, so it is not
member.”                                        admissible for its truth against members of the
                                                conspiracy under rule 801(d)(2)(E). See Tr.
Declarant: Billy Garcia                         at 70:13 (Court).

Source: Leonard Lujan

Date: On or before March 26, 2001




                                              -6-
       Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 7 of 35




Statement 9: “‘What the fuck is going on?        This statement is admissible for its truth
I sent word a long time ago to clean             against the members conspiracy under rule
house.’ Billy Garcia was upset Leonard           801(d)(2)(E), because it is an attempt to
Lujan had not taken charge in the facility.”     “‘induce enlistment or further participation in
                                                 the group’s activities.’” United States v.
Declarant: Billy Garcia                          Alcorta, 853 F.3d 1123, 1137 (10th Cir.
                                                 2017)(quoting United States v. Perez, 989
Source: Leonard Lujan                            F.2d 1574, 1578 (10th Cir. 1993)). See Tr. at
                                                 74:3-6 (Court).
Date: On or before March
26, 2001

Objections: DeLeon. See Tr. at 71.
Statement 10: “Leroy Lucero received             This statement, as amended at the hearing, is
word from Billy Garcia that several hits         admissible for its truth against the members
were supposed to happen. Garcia told him         of the conspiracy under rule 801(d)(2)(E).
he didn’t need help since Lucero was             See Tr. at 76:9-13 (Court).
getting out.”
                                                 As amended, Statement 10 reads: “Garcia told
Declarant: Billy Garcia                          [Lucero] that he didn’t need help since Lucero
                                                 was getting out.”
Source: Leroy Lucero

Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 74:16-
75:75:11 (Gorman).
Statement 11: “Leroy Lucero confirmed the        This statement, as amended at the hearing, is
message that several hits were supposed to       admissible for its truth against the members
happen with Angel Munoz. Munoz said              of the conspiracy under rule 801(d)(2)(E).
‘Something has to happen Carnal Billy’s on       See Tr. at 77:21-78:3 (Court).
his way.’”
                                                 As amended, Statement 11 reads: “Leroy
Declarant: Angel Munoz                           Lucero confirmed the message that [a hit is]
                                                 supposed to happen with Angel Munoz.
Source: Leroy Lucero                             Munoz said ‘Something has to happen Carnal
                                                 Billy’s on his way.’”
Date: On or before March 26, 2001

Objections: DeLeon. See Tr. at 76:23-
77:11 (Gorman).




                                               -7-
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 8 of 35




Statement 12: “Leonard Lujan met with          This statement is not admissible for its truth
Eugene Martinez and tasked him with the        against the members of the conspiracy under
murder of Garza by strangulation and told      rule 801(d)(2)(E). See Tr. at 78:5-8 (Court).
Martinez to pick people to help.”

Declarant: Leonard Lujan

Source: Leonard Lujan, Eugene Martinez

Date: On or before March 26, 2001
Statement 13: “Leonard Lujan met with          This statement is admissible for its truth
Joe Gallegos, Angel DeLeon, and                against the members of the conspiracy under
‘Criminal’ and ordered Castillo murdered       rule 801(d)(2)(E), provided that there is
by strangulation.”                             evidence it was made before Castillo’s death.
                                               See Tr. at 78:11-21 (Court).
Declarant: Leonard Lujan

Source: Leonard Lujan

Date: On or before March 26, 2001

Statement 14: “Billy Garcia wanted             This statement is not admissible for its truth
knowledge of the plan kept to very few         against the members of the conspiracy under
individuals.”                                  rule 801(d)(2)(E). This is a statement of B.
                                               Garcia’s then-existing state of mind,
Declarant: Billy Garcia                        however, so it is admissible for its truth under
                                               rule 803(3).
Source: Leonard Lujan

Date: On or before March 26, 2001

Statement 15: “Once alarms were sounded        This statement not admissible under rule
and the murders discovered, Billy Garcia       801(d)(2)(E). It is admissible, however, as an
congratulated Leonard Lujan with               implicit statement of B. Garcia’s then-
‘Amor.’”                                       existing state of mind, i.e. that he approves of
                                               Lujan’s work. See Fed. R. Evid. 803(3).
Declarant: Billy Garcia

Source: Leonard Lujan

Date: On or before March 26, 2001


Statement 16: “Frederico Munoz part of the     The United States does not offer this
committee that sanctioned the hit on Garza     statement for its truth under rule 801(d)(2)(E).
and Castillo. Munoz wanted Garza killed        See Tr. at 81:15-17 (Court, Castellano).
for being Los Carnales.”

                                             -8-
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 9 of 35




Declarant: Billy Garcia

Source: Federico Munoz

Date: On or before March 26, 2001

Statement 17: “Ben Clark passed around           The United States does not offer this
paperwork on Sanchez’s cooperation               statement for its truth under rule 801(d)(2)(E).
with police. Stating ‘everyone who needs         See Tr. at 81:18-20 (Court).
to see it has seen it, get rid of it.’”

Declarant: Ben Clark

Source: Ruben Hernandez

Date: On or before June 17, 2007


Statement 18: “Arturo Garcia wrote to            The United States does not offer this
Frankie Gonzales that Brian and Raymond          statement for its truth under rule 801(d)(2)(E).
Rascon were to take care of the next murder      See Tr. at 82:1-3 (Court, Castellano).
for SNM.”

Declarant: Arturo Garcia

Source: Javier Alonso

Date: On or before June 17, 2007


Statement 19: “Ben Clark put Javier Alonso       The United States does not offer this
in charge of making sure Sanchez was killed      statement for its truth under rule 801(d)(2)(E).
and told the Rascon brothers to complete the     See Tr. at 82:1-3 (Court, Castellano).
hit.”

Declarant: Ben Clark

Source: Javier Alonso

Date: On or before June 17, 2007




                                               -9-
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 10 of 35




Statement 20: “Word was sent from the            The United States does not offer this
green pod that if Sanchez was not killed,        statement for its truth under rule 801(d)(2)(E).
others in the Blue pod would be killed.”         See Tr. at 82:1-3 (Court, Castellano).

Declarant: FNU [First Name Unknown]
LNU [Last Name Unknown]

Source: Javier Alonso

Date: On or before June 17, 2007
Statement 21: “Edward Troup was told to          The United States does not offer this
go help with Sanchez’s murder.”                  statement for its truth under rule 801(d)(2)(E).
                                                 See Tr. at 82:1-3 (Court, Castellano).
Declarant: Javier Alonso

Source: Javier Alonso

Date: On or before June 17, 2007


Statement 22: “While Edward Troup and            The United States does not offer this
Javier Alonso were finishing killing             statement for its truth under rule 801(d)(2)(E).
Sanchez, Brian and Raymond Rascon came           See Tr. at 82:1-3 (Court, Castellano).
and asked if they could help.”

Declarant: Brian Rascon and/or
Raymond Rascon

Source: Javier Alonso

Date: On or before June 17, 2007
Statement 23: “Javier Alonso told the            The United States does not offer this
Rascon brothers to keep a look out when          statement for its truth under rule 801(d)(2)(E).
the brothers asked if they could help.”          See Tr. at 82:1-3 (Court, Castellano).

Declarant: Javier Alonso

Source: Javier Alonso

Date: On or before June 17, 2007




                                            - 10 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 11 of 35




Statement 24: “Edward Troup kissed               The United States does not offer this
Javier Alonso on the cheek and told him          statement for its truth under rule 801(d)(2)(E).
he was proud of him.”                            See Tr. at 82:1-3 (Court, Castellano).

Declarant: Edward Troup

Source: Javier Alonso
Statement 25: “After Sanchez was murdered,       The United States does not offer this
Edward Troup began telling Ruben                 statement for its truth under rule 801(d)(2)(E).
Hernandez that he was next.”                     See Tr. at 82:1-3 (Court, Castellano).

Declarant: Edward Troup

Source: Javier Alonso; Ruben Hernandez

 Date: On or before June 17, 2007
Statement 26: “Arturo Garcia sent word           The United States does not offer this
about Sanchez to Ben Clark.”                     statement for its truth under rule 801(d)(2)(E).
                                                 See Tr. at 82:1-3 (Court, Castellano).
Declarant: Arturo Garcia

Source: Ben Clark, Eric Duran

Date: On or before June 17, 2007

Statement 27: “Ben Clark and Arturo              The United States does not offer this
Garcia sent several letters about Sanchez        statement for its truth under rule 801(d)(2)(E).
to each other.”                                  See Tr. at 82:1-3 (Court, Castellano).

Declarant: Arturo Garcia

Source: Ben Clark

Date: On or before June 17, 2007
Statement 28: “Javier Alonso and Edward          The United States does not offer this
Troup were expected to oversee the               statement for its truth under rule 801(d)(2)(E).
murder, and Troup told the Rascon                See Tr. at 82:1-3 (Court, Castellano).
brothers to hit Sanchez.”

Declarant: Ben Clark

Source: Ben Clark

Date: On or before June 17, 2007

Statement 29: “Leonard Lujan told Willie         The United States does not offer this

                                            - 11 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 12 of 35




Amador and Jesse Ibarra to ‘handle that’          statement for its truth under rule 801(d)(2)(E).
and told Eugene Martinez that ‘I’m running        See Tr. at 82:1-3 (Court, Castellano).
this prison now.’”

Declarant: Leonard Lujan

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 30: “Christopher Chavez                 The United States does not offer this
heard about the hit on Garza and                  statement for its truth under rule 801(d)(2)(E).
volunteered to participate in the                 See Tr. at 82:1-3 (Court, Castellano).
operation.”

Declarant: Chris Chavez

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 31: “Willie Amador told Eugene          The United States does not offer this
Martinez to be lookout during the Garza           statement for its truth under rule 801(d)(2)(E).
murder and stated, ‘If something happens,         See Tr. at 82:8-13 (Court, Castellano).
you already know.’”

Declarant: Willie Amador

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 32: While strangling Garza              The United States does not offer this
someone in the room yelled ‘Close the             statement for its truth under rule 801(d)(2)(E).
door!’”                                           See Tr. at 82:8-13 (Court, Castellano).

Declarant: Allen Patterson or Christopher
Chavez

Source: Eugene Martinez

Date: On or before March 26, 2001




                                             - 12 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 13 of 35




Statement 33: “Leonard Lujan approached         This statement is not admissible for its truth
Eugene Martinez and told him to talk to         against members of the conspiracy under rule
Willie Amador about the murders.”               801(d)(2)(E). See Tr. at 82:16-17 (Court,
                                                Castellano).
Declarant: Leonard Lujan

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 34: “Eugene Martinez asked            This statement is not admissible for its truth
Billy Garcia and Garcia confirmed the           against members of the conspiracy under rule
order and said ‘it’s coming from me’ and        801(d)(2)(E). See Tr. at 82:16-17 (Court,
‘make sure it happens.’”                        Castellano).

Declarant: Billy Garcia

Source: Eugene Martinez

Date: On or before March 26, 2001

Statement 35: “Joe Gallegos later               This statement is not admissible for its truth
informed Leroy Lucero that Lawrence             against members of the conspiracy under rule
Torres saw and was concerned Torres             801(d)(2)(E). See Tr. at 82:16-17 (Court,
might snitch.”                                  Castellano).

Declarant: Joe Gallegos

Source: Leroy Lucero

Date: On or before March 26, 2001
Statement 36: “Edward Troup told                This statement is admissible for its truth
Lawrence Torres, ‘This has nothing to do        against members of the conspiracy under rule
with you. Don’t come up here.’”                 801(d)(2)(E). See Tr. at 82:8-25 (Court,
                                                Castellano).
Declarant: Edward Troup

Source: Lawrence Torres

Date: On or before March 26, 2001




                                           - 13 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 14 of 35




Statement 37: “Angel Deleon had a scratch         This statement is not admissible for its truth
on his finger and told a female CO that he        against members of the conspiracy under rule
cut himself.”                                     801(d)(2)(E). See Tr. at 83:5-12 (Castellano,
                                                  Court).
Declarant: Angel Deleon

Source: Lawrence Torres

Date: On or before March 26, 2001

Statement 38: “Kyle Dwyer came to                 This statement is not admissible for its truth
SNMCF with ‘paperwork’ on Sanchez.”               against members of the conspiracy under rule
                                                  801(d)(2)(E). See Tr. 83:19-21 (Court).
Declarant: Kyle Dwyer

Source: Ben Clark

Date: On or before June 17, 2007

Statement 39: “The ‘paperwork’ came from          This statement is not admissible for its truth
the Crazy Town Roswell gang.”                     against members of the conspiracy under rule
                                                  801(d)(2)(E). See Tr. 83:19-21 (Court).
Declarant: Ben Clark

Source: Ben Clark

Date: On or before June 17, 2007

Statement 40: “Joe Gallegos placed a hit          This statement is not admissible for its truth
on Gomez because Joe Gallegos feared              against members of the conspiracy under rule
Gomez would testify against him on a              801(d)(2)(E). See Tr. 83:19-21 (Court).
state murder charge.”

Declarant: Shauna Gutierrez and Brandy
Rodriguez

Source: Paul Rivera

Date: On or about February 27, 2016




                                             - 14 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 15 of 35




Statement 41: “Upon learning where                This statement is not admissible for its truth
Gomez was staying, Shauna Gutierrez               against members of the conspiracy under rule
and Brandy Rodriguez agreed they                  801(d)(2)(E). See Tr. 83:19-21 (Court).
needed to go after Gomez.”

Declarant: Shauna Gutierrez and Brandy
Rodriguez

Source: Paul Rivera

Date: On or about February 27, 2016
Statement 42: “Paul Rivera agreed to help         This statement is not admissible for its truth
with the hit on Gomez.”                           against members of the conspiracy under rule
                                                  801(d)(2)(E). See Tr. 83:19-21 (Court).
Declarant: Paul Rivera

Source: Paul Rivera

Date: On or about February 27, 2016

Statement 43: “You better not testify             This statement is not admissible for its truth
against my Jefe, or I’ll kill you!”               against members of the conspiracy under rule
                                                  801(d)(2)(E). See Tr. 83:19-21 (Court).
Declarant: Brandy Rodriguez

Source: Paul Rivera

Date: On or about February 27, 2016

Statement 44: “Santos Gonzales also stated        This statement is not admissible for its truth
he was going to kill Gomez.”                      against members of the conspiracy under rule
                                                  801(d)(2)(E). See Tr. 83:19-21 (Court).
Declarant: Santos Gonzalez

Source: Paul Rivera

Date: On or about February 27, 2016

Statement 45: “Told Shauna Gutierrez they         This statement is not admissible for its truth
had completed their mission. Shauna               against members of the conspiracy under rule
Gutierrez laughed and said she was ‘happy         801(d)(2)(E). See Tr. 83:19-21 (Court).
to hear’ Gomez was likely dead.”

Declarant: Brandy Rodriguez, Paul
Rivera, Santos Gonzales

Source: Paul Rivera

                                             - 15 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 16 of 35




Date: On or about February 27, 2016
Statement 46: “Shauna Gutierrez told               This statement is not admissible for its truth
Santos Gonzalez to move the truck they             against members of the conspiracy under rule
used to another location and leave it for a        801(d)(2)(E). See Tr. 83:19-21 (Court).
few days.”

Declarant: Shauna Gutierrez

Source: Paul Rivera

Date: On or about February 27, 2016
Statement 47: “‘How come you guys didn’t           This statement is not admissible for its truth
do the job more fully?’ after she previously       against members of the conspiracy under rule
told Rivera, Gonzalez, and Rodriguez to            801(d)(2)(E). See Tr. 83:19-21 (Court).
‘Go get him.’

Declarant: Shauna Gutierrez

Source: Paul Rivera

Date: On or about February 27, 2016
Statement 48: “Don’t Testify”                      This statement is not admissible for its truth
                                                   against members of the conspiracy under rule
Declarant: Paul Rivera                             801(d)(2)(E). See Tr. 83:19-21 (Court).
Source: Paul Rivera

Date: On or about February 27, 2016

Statement 49: “‘Paperwork’ on Sanchez was          This statement is not admissible for its truth
delivered from Arturo Garcia to Ben Clark,         against members of the conspiracy under rule
approving the murder.”                             801(d)(2)(E). See Tr. 83:19-21 (Court).

Declarant: Arturo Garcia

Source: Samuel Gonzalez, John Montano,
Javier Rubio

Date: On or before June 17, 2007




                                               - 16 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 17 of 35




Statement 50: “‘Cheeky’ and ‘Coquito’ were This statement is not admissible for its truth
tasked with the murder of Sanchez but did not against members of the conspiracy under rule
want to carry it out.”                        801(d)(2)(E). See Tr. 83:19-21 (Court).

Declarant: Cheeky and Coquito

Source: Samuel Gonzales

Date: On or before June 17, 2007
Statement 51: “Javier Alonso asked how to        This statement is not admissible for its truth
get rid of the marks on his hands from           against members of the conspiracy under rule
strangling Sanchez.”                             801(d)(2)(E). See Tr. 83:19-21 (Court).

Declarant: Javier Alonso

Source: Samuel Gonzales

Date: On or before June 17, 2007
Statement 52: “‘That’d be messed up if           This statement is not admissible for its truth
the paperwork on the guy I just got              against members of the conspiracy under rule
showed up.’ Ben Clark also sent Arturo           801(d)(2)(E). See Tr. 83:19-21 (Court).
Garcia a list of names of people in the
pod.”

Declarant: Ben Clark

Source: John Montano

Date: On or before June 17, 2007
Statement 53: “Edward Troup and Javier           This statement is not admissible for its truth
Alonso attempted to hide in John                 against members of the conspiracy under rule
Montano’s cell after lock down after the         801(d)(2)(E). See Tr. 83:19-21 (Court).
murder of Sanchez.”

Declarant: Edward Troup         and Javier
Alonso

Source: John Montano

Date: On or about June 17, 2007




                                             - 17 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 18 of 35




Statement 54: “Jimmie Gordon was                 This statement is not admissible for its truth
asked to get information on Garza from           against members of the conspiracy under rule
Geraldine Martinez.”                             801(d)(2)(E). See Tr. 83:19-21 (Court).

Declarant: Jimmie Gordon

Source: Jimmie Gordon

Date: On or before March 26, 2001

Statement 55: “Brandy Rodriguez                  This statement is not admissible for its truth
kicked Gomez and said, ‘This is a                against members of the conspiracy under rule
message from Joe!’”                              801(d)(2)(E). See Tr. 83:19-21 (Court).

Declarant: Brandy Rodriguez

Source: Paul Rivera

Date: On or about February 27, 2016

Statement 56: “Shauna Gutierrez stated she is    This statement is not admissible for its truth
‘ride or die’ with Joe Gallegos, after           against members of the conspiracy under rule
admitting that she and Joe Gallegos put a hit    801(d)(2)(E). See Tr. 83:19-21 (Court).
on Brandy Rodriguez based on the belief
Rodriguez was a cooperator.”

Declarant: Shauna Gutierrez

Source: Paul Rivera

Date: On or about November 2016

Statement 57: “Christopher Chavez asked          This statement is not admissible for its truth
‘Is this right?’ in reference to the Garza       against members of the conspiracy under rule
murders and Leroy Lucero said ‘you got to        801(d)(2)(E). See Tr. 83:23-84:1 (Court).
do what you got to do.’”

Declarant: Christopher

Chavez Source: Leroy Lucero

Date: On or before March 26, 2001




                                             - 18 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 19 of 35




Statement 58: “Javier Alonso asked if              This statement is not admissible for its truth
the marks on his hands were                        against members of the conspiracy under rule
noticeable.”                                       801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                   going all the way over now to 77.”).
Declarant: Javier Alonso

Source: John Montano

Date: On or about June 17, 2007

Statement 59: “Ordered the                         This statement is not admissible for its truth
surveillance cameras covered.”                     against members of the conspiracy under rule
                                                   801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
Declarant: Edward Troup and/or Jesse               going all the way over now to 77.”).
Trujillo

Source: Ruben Hernandez

Date: On or about June 17, 2007
Statement 60: “‘Now hurry Bolo now you             This statement is not admissible for its truth
know what time it is.’ (In reference to            against members of the conspiracy under rule
covering the cameras.)”                            801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                   going all the way over now to 77.”).
Declarant: Jesse Trujillo

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 61: “Just stay there and don’t let       This statement is not admissible for its truth
no one in, use your crutch to block the door       against members of the conspiracy under rule
if you have to.”                                   801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                   going all the way over now to 77.”).
Declarant: Jesse Trujillo

Source: Ruben Hernandez

Date: On or about June 17, 2007




                                               - 19 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 20 of 35




Statement 62: “‘Ya stuvo (all done) take       This statement is not admissible for its truth
them off.’ (In reference to the camera         against members of the conspiracy under rule
covers.)”                                      801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                               going all the way over now to 77.”).
Declarant: Jesse Trujillo

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 63: “Kyle asked Ruben                This statement is not admissible for its truth
Hernandez to take something to Samuel          against members of the conspiracy under rule
Gonzales and to tell Samuel Gonzales           801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
‘that was all he had.’”                        going all the way over now to 77.”).

Declarant: Kyle Dwyer

Source: Ruben Hernandez

Date: On or before June 17, 2007

Statement 64: “Samuel Gonzales asked if        This statement is not admissible for its truth
Sanchez was dead, then again asked ‘For        against members of the conspiracy under rule
real is he dead?’”                             801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                               going all the way over now to 77.”).
Declarant: Samuel Gonzales

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 65: “‘Chicky’ was cutting            This statement is not admissible for its truth
his sleeves off and asked Ruben                against members of the conspiracy under rule
Hernandez to hang up his wet sleeves.”         801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                               going all the way over now to 77.”).
Declarant: “Chicky”

Source: John Montano

Date: On or about June 17, 2007




                                           - 20 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 21 of 35




Statement 66: “Edward Troup told                  This statement is not admissible for its truth
‘Chicky’ to cut his sleeves in small pieces       against members of the conspiracy under rule
or give the sleeves to someone next door.”        801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                  going all the way over now to 77.”).
Declarant: Edward Troup

Source: Ruben Hernandez

Date: On or about June 17, 2007
Statement 67: “First thing in the morning we      This statement is not admissible for its truth
need you to move the body in the fetal            against members of the conspiracy under rule
position and wipe down the toilet.”               801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                  going all the way over now to 77.”).
Declarant: Brian Rascon and/or Edward
Troup

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 68: “‘That’s what we are all            This statement is not admissible for its truth
asking of you.’ (Told to Ruben Hernandez          against members of the conspiracy under rule
when he didn’t want to clean the cell.)”          801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                  going all the way over now to 77.”).
Declarant: Brian Rascon

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 69: “‘Not [sic] that’s an order,        This statement is not admissible for its truth
you already know what time it is.’ (Told          against members of the conspiracy under rule
to Ruben Hernandez when he continued to           801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
not want to clean the cell.)”                     going all the way over now to 77.”).

Declarant: Brian Rascon

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 70: “Ruben Hernandez asked if           This statement is not admissible for its truth
he was next for refusing to clean the cell        against members of the conspiracy under rule
and Brian Rascon said ‘no, if the door is         801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
closed what can you do?’”                         going all the way over now to 77.”).



                                              - 21 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 22 of 35




Declarant: Brian Rascon

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 71: “‘You’re next mother                 This statement is not admissible for its truth
fucker.’ Said to Ruben Hernandez as they           against members of the conspiracy under rule
passed each other.”                                801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                   going all the way over now to 77.”).
Declarant: Edward Troup

Source: Ruben Hernandez

Date: On or before June 17, 2007

Statement 72: “We better be ready for              This statement is not admissible for its truth
hell cause we we’re fixing to go                   against members of the conspiracy under rule
through hell.”                                     801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
                                                   going all the way over now to 77.”).
Declarant: Jesse Trujillo

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 73: Edward Troup stated that it          This statement is not admissible for its truth
was every man for themselves and if you            against members of the conspiracy under rule
can get a plea bargain for 15 or less do it        801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
but ‘no fucking ratting,’ ‘that’s a no no.’”       going all the way over now to 77.”).
Declarant: Brian Rascon

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 74: “Go wipe down the toilet, don’t This statement is not admissible for its truth
worry about moving the body.”                 against members of the conspiracy under rule
                                              801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
Declarant: Brian Rascon                       going all the way over now to 77.”).

Source: Ruben Hernandez

Date: On or about June 17, 2007

Statement 75: Leroy Lucero is a                    This statement is not admissible for its truth
government witness. Lucero indicates               against members of the conspiracy under rule

                                               - 22 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 23 of 35




Chavez and Joe Gallegos admitted               801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
involvement in the murder of Garza to          going all the way over now to 77.”).
him as did others. It is unknown whether
Chavez and Gallegos implicated
B. Garcia.

Declarant: Christopher Chavez, Joe
Gallegos

Source: Leroy Lucero

Date: unknown
Statement 76: Fred Quintana is a               This statement is not admissible for its truth
government witness. Quintana indicates         against members of the conspiracy under rule
both Troup and Chavez admitted to              801(d)(2)(E). See Tr. 84:2-5 (Court)(“So I’m
involvement in the 2001 murders. It is         going all the way over now to 77.”).
unknown whether Chavez and Gallegos
implicated B. Garcia.

Declarant: Edward Troup, Christopher

Chavez Source: Fred Quintana

Date: unknown
Statement 77: Ben Clark is a witness for       This statement is not admissible for its truth
the government. Clark indicated Angel          against members of the conspiracy under rule
Deleon, Troup and Joe Gallegos                 801(d)(2)(E).     See Tr. 84:3-7 (Court,
confessed their involvement in the 2001        Castellano).
murders to him and that one or both may
have indicated that B. Garcia called the
hit.

Declarant: Angel Deleon, Edward Troup,
Joe Gallegos

Source: Ben Clark Date: 2004
Statement 78: Leonard Lujan told               This statement is really two statements:
Michael Jaramillo that Billy Garcia told       (i) that Billy Garcia told Lujan to find people
Lujan to find people to murder Frank           to murder Frank Castillo and Lujan chose
Castillo and Lujan chose Jaramillo, Joe        Jaramillo, Joe Gallegos, and Angel DeLeon;
Gallegos, and Angel Deleon                     and (ii) that Leonard Lujan told Michael
                                               Jaramillo what Billy Garcia said.
Declarant: Leonard Lujan
                                               Statement (i), the underlying statement, is
Source: Michael Jaramillo                      admissible for its truth against members of the
                                               conspiracy under rule 801(d)(2)(E). See Tr.

                                           - 23 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 24 of 35




Date: On or before March 26, 2001                84:10-85:10 (Court, LeBlanc, Castellano).

                                                 Statement (ii), that Lujan told Jaramillo about
                                                 statement (i), is not admissible for its truth
                                                 against members of the conspiracy under rule
                                                 801(d)(2)(E). See Tr. 84:10-85:10 (Court,
                                                 LeBlanc, Castellano).


Statement 79: Leonard Lujan told Michael         This statement is not admissible for its truth
Jaramillo to discuss details with Joe            against members of the conspiracy under rule
Gallegos.                                        801(d)(2)(E). See Tr. 85:10-11 (Court).

Declarant: Leonard Lujan

Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 80: Leonard Lujan told Michael         This statement is admissible for its truth
Jaramillo that Jaramillo was going to have       against members of the conspiracy under rule
to “put in work” for the SNM, and to             801(d)(2)(E).   See Tr. 85:12-18 (Court,
speak with Joe Gallegos and Angel                LeBlanc, Castellano).
DeLeon about it.

Declarant: Leonard Lujan

Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 81: Joe Gallegos told Michael          This statement is admissible for its truth
Jaramillo and Angel DeLeon that they             against members of the conspiracy under rule
would wait for an anticipated heroin
delivery before killing Castillo.                801(d)(2)(E).
Declarant: Joe Gallegos

Source: Michael Jaramillo
Date: On or before March 26, 2001
Statement 82: Once the heroin came in,           This statement is admissible for its truth
Joe Gallegos called Michael Jaramillo            against members of the conspiracy under rule
and Angel DeLeon to his cell to order the        801(d)(2)(E).
murder of Castillo to take place in the
morning.

Declarant: Joe Gallegos




                                             - 24 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 25 of 35




Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 83: Joe Gallegos told Michael             This statement is admissible for its truth
Jaramillo and Angel DeLeon that the plan            against members of the conspiracy under rule
was go [sic] the Castillo cell when the doors       801(d)(2)(E).   See Tr. 86:12-18 (Court,
open in the morning and use heroin with             LeBlanc, Castellano).
Castillo and then “take him out.”

Declarant: Joe Gallegos

Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 84: Joe Gallegos told Michael             If the United States establishes that this
Jaramillo and Angel DeLeon that                     statement was made before the conspiracy
Gallegos’s family would pay for an                  ended, see FOF 4 supra, then this statement is
attorney if they got in trouble.                    admissible for its truth against members of the
                                                    conspiracy under rule 801(d)(2)(E).
Declarant: Joe Gallegos
                                                    If the United States does not establish that this
Source: Michael Jaramillo                           statement was made before the conspiracy
                                                    ended, see FOF 4 supra, then this statement is
Date: On or before March 26, 2001                   not admissible for its truth against members of
                                                    the conspiracy under rule 801(d)(2)(E). See
                                                    Tr. 88:1-89:9 (Court, LeBlanc, Castellano).

Statement 85: Joe Gallegos told Michael             This statement is not admissible for its truth
Jaramillo and Angel DeLeon to refuse                against members of the conspiracy under rule
DNA testing if the police requested it.             801(d)(2)(E).    See Tr. 89:10-17 (Court,
                                                    Castellano, LeBlanc).
Declarant: Joe Gallegos

Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 86: Joe Gallegos told Angel               This statement is not admissible for its truth
DeLeon, in the presence of Michael                  against members of the conspiracy under rule
Jaramillo, that he was to hold Castillo down        801(d)(2)(E).    See Tr. 89:18-19 (Court,
as he took a hit of heroin.                         Castellano).

Declarant: Joe Gallegos

Source: Michael Jaramillo

Date: On or before March 26, 2001


                                                - 25 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 26 of 35



Statement 87: Joe Gallegos told Michael           This statement is not admissible for its truth
Jaramillo, in [the] presence of Angel             against members of the conspiracy under rule
DeLeon, that he was to “choke out”                801(d)(2)(E).    See Tr. 89:20-25 (Court,
Castillo while Gallegos and DeLeon held           Castellano, LeBlanc).
Castillo down.

Declarant: Joe Gallegos

Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 88: Joe Gallegos, in the presence       This statement is not admissible for its truth
of Michael Jaramillo and Angel DeLeon,            against members of the conspiracy under rule
called Edward Troup over to Gallegos’s cell       801(d)(2)(E).    See Tr. 89:20-25 (Court,
and told Troop to be the lookout during the       Castellano, LeBlanc).
murder and to keep everybody in their cell
during the murder.

Declarant: Joe Gallegos

Source: Michael Jaramillo
Date: On or before March 26, 2001
Statement 89: Joe Gallegos, in the                This statement is admissible for its truth
presence of Michael Jaramillo and Angel           against members of the conspiracy under rule
DeLeon, told Jaramillo that he was going to       801(d)(2)(E).    See Tr. 90:1-4 (Court,
have Edward Troup act as a lookout during         LeBlanc).
the murder.

Declarant: Joe Gallegos

Source: Michael Jaramillo

Date: On or before March 26, 2001
Statement 90: Edward Troup voiced his             This statement is admissible for its truth
agreement to be the lookout during the murder     against members of the conspiracy under rule
and to keep everybody in their cell during the    801(d)(2)(E).    See Tr. 90:1-4 (Court,
murder.                                           LeBlanc).

Declarant: Edward Troup

Source: Michael Jaramillo

Date: On or before March 26, 2001




                                              - 26 -
      Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 27 of 35




Statement 91: Joe Gallegos gave Michael       This statement is not admissible for its truth
Jaramillo the heroin.                         against members of the conspiracy under rule
                                              801(d)(2)(E).    See Tr. 90:9-12 (Court,
Declarant: Edward Troup                       Castellano).

Source: Michael Jaramillo

Date: On or before March 26, 2001




                                          - 27 -
            Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 28 of 35




          IT IS ORDERED that the United States’ Notice of Proposed James Statements, filed

January 8, 2021 (Doc. 3228) is granted in part and denied in part.




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE


Counsel:

Fred Federici
  Acting United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Ryan Ellison
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Heather M. LeBlanc
Bailey, LeBlanc & Lane, P.C.
Albuquerque, New Mexico

--and--

Sarah M. Gorman
Law Offices of Robert D. Gorman
Albuquerque, New Mexico

          Attorneys for Defendant Angel DeLeon

Richard Sindel
Sindel, Sindel & Noble, P.C.
Clayton, Missouri

                                                 - 28 -
           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 29 of 35




--and--

Brock Benjamin
Benjamin Law Firm
El Paso, Texas

          Attorneys for Defendant Joe Lawrence Gallegos

Patrick J. Burke
Patrick J. Burke, P.C.
Denver, Colorado

--and--

Cori Ann Harbour-Valdez
The Harbour Law Firm, P.C.
El Paso, Texas

          Attorneys for Defendant Edward Troup

Russell Dean Clark
Las Cruces, New Mexico

          Attorney for Defendant Leonard Lujan

James A. Castle
Castle & Castle, P.C.
Denver, Colorado

--and--

Robert R. Cooper
Robert R. Cooper Law Firm
Albuquerque, New Mexico

          Attorneys for Defendant Billy Garcia

Douglas E. Couleur
Douglas E. Couleur, P.A.
Santa Fe, New Mexico

          Attorney for Defendant Eugene Martinez

Joseph E. Shattuck
Marco & Shattuck Law Firm
Albuquerque, New Mexico


                                                 - 29 -
           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 30 of 35




--and--

Jeffrey C. Lahann
Las Cruces, New Mexico

          Attorneys for Defendant Allen Patterson

Eduardo Solis
Law offices of Eduardo Solis
El Paso, Texas

--and--

John L. Granberg
Granberg Law Office
El Paso, Texas

--and--

Orlando Mondragon
The Law Office of Orlando Mondragon
El Paso, Texas

          Attorneys for Defendant Christopher Chavez

Nathan D. Chambers
Nathan D. Chambers, Attorney at Law
Denver, Colorado

--and--

Noel Orquiz
Deming, New Mexico

          Attorneys for Defendant Javier Alonso

Laura E. Udall
Cooper & Udall Law Offices
Tucson, Arizona

--and--

Scott Moran Davidson
Law Offices of Scott Moran Davidson
Albuquerque, New Mexico

--and--
                                                  - 30 -
           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 31 of 35




Billy R. Blackburn
Billy Blackburn Law Office
Albuquerque, New Mexico

          Attorneys for Defendant Arturo Arnulfo Garcia

Stephen E. Hosford
Stephen E. Hosford, P.C.
Arrey, New Mexico

--and--

Jerry Daniel Herrera
Albuquerque, New Mexico

          Attorneys for Defendant Benjamin Clark

Pedro Pineda
Las Cruces, New Mexico

--and--

León Encinias
León Felipe Encinias, Attorney at Law
Albuquerque, New Mexico

          Attorneys for Defendant Ruben Hernandez

Gary Mitchell
Mitchell Law Office
Ruidoso, New Mexico

          Attorney for Defendant Jerry Armenta

Larry A. Hammond
Osborn Maledon, P.A.
Phoenix, Arizona

--and--

Margaret Strickland
McGraw & Strickland
Las Cruces, New Mexico

          Attorneys for Defendant Jerry Montoya


                                                  - 31 -
           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 32 of 35




Steven M. Potolsky
Jacksonville Beach, Florida

--and--

Santiago D. Hernandez
Law Office of Santiago D. Hernandez
El Paso, Texas

          Attorneys for Defendant Mario Rodriguez

Steven Lorenzo Almanza
Las Cruces, New Mexico

--and--

Ray Velarde
El Paso, Texas

          Attorneys for Defendant Timothy Martinez

Joe Spencer
El Paso, Texas

--and--

Mary Stillinger
El Paso, Texas

          Attorneys for Defendant Mauricio Varela

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Richard Jewkes
El Paso, Texas

--and--

Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez
                                               - 32 -
           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 33 of 35




George A. Harrison
Las Cruces, New Mexico

--and--

Kimberly S. Bruselas-Benavidez
Albuquerque, New Mexico

          Attorneys for Defendant Gerald Archuleta

B.J. Crow
Crow Law Firm
Roswell, New Mexico

          Attorney for Defendant Conrad Villegas

Theresa M. Duncan
Duncan Earnest, LLC
Albuquerque, New Mexico

--and--

Marc M. Lowry
Rothstein Donatelli, LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca

Charles J. McElhinney
CJM Law Firm
Las Cruces, New Mexico

          Attorney for Defendant Robert Martinez

Marcia J. Milner
Marcia J. Milner Attorney at Law
Las Cruces, New Mexico

          Attorney for Defendant Roy Paul Martinez

Christopher W. Adams
Adams & Bischoff, L.L.C.
Charleston, South Carolina

--and--

                                                   - 33 -
           Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 34 of 35




Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia

William R. Maynard
William R. Maynard Attorney at Law
El Paso, Texas

--and--

Carey Corlew Bhalla
Law Office of Carey C. Bhalla, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Carlos Herrera

Justine Fox-Young
Justine Fox-Young Attorney at Law
Albuquerque, New Mexico

--and--

Ryan J. Villa
Law Office of Ryan J. Villa
Albuquerque, New Mexico

          Attorneys for Defendant Rudy Perez

Donavon A. Roberts
Donavon A. Roberts Attorney at Law
Albuquerque, New Mexico

--and--

Lisa Torraco
Lisa Torracco Attorney at Law
Albuquerque, New Mexico

          Attorneys for Defendant Andrew Gallegos

Erlinda O. Johnson
Law Office of Erlinda Ocampo Johnson
Albuquerque, New Mexico

          Attorney for Defendant Santos Gonzalez
                                               - 34 -
        Case 2:15-cr-04268-JB Document 3441 Filed 09/09/21 Page 35 of 35




Keith R. Romero
Keith R. Romero, Attorney and Counselor at Law
Albuquerque, New Mexico

      Attorney for Paul Rivera

Angela Arellanes
Angela Arellanes Attorney at Law
Albuquerque, New Mexico

      Attorney for Defendant Shauna Gutierrez

Jerry A. Walz
Alfred D. Creecy
Samuel Winder
Walz and Associates
Albuquerque, New Mexico

      Attorneys for Defendant Brandy Rodriguez




                                            - 35 -
